Per Curiam:
The judgment appealed from must be reversed, with costs, and the demurrer overruled, with costs, with leave, to the defendant to withdraw the demurrer and to answer on payment of costs in this court and in the court below, on the ground that the demurring defendant is a proper although perhaps not a necessary party to the action. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Judgment reversed, with.costs, and demurrer overruled, with costs, with leave to defendant to withdraw demurrer and to answer on payment of costs.